                       Case 2:17-cv-00042-RFB-DJA Document 100 Filed 10/04/19 Page 1 of 3




                   1   Daniel T. Hayward, Esq.
                       Nevada State Bar No. 5986
                  2    BRADLEY, DRENDEL & JEANNEY, LTD.
                       P.O. Box 1987
                  3    Reno, NV 89505
                       Telephone No.(775)335-9999
                  4    Facsimile No.(775) 335-9993
                       Attorneysfor Defendants
                  5    Edward Etkin, and
                       Law Offices ofEdward Etkin, Esq. PC
                  6

                  7

                  8

                  9                                 LINITED STATES DISTRICT COURT

                  10                                        DISTRICT OF NEVADA

                  11                                                           Case No. 2:17-cv-00042-RFB-CWH
                       SHANA LEE MCCART-POLLAK,
                  12
                                               Plaintiff,
                  13
                       V.
                  14
                       EDWARD ETKIN, an individually; LAW
                  15   OFFICES OF EDWARD ETKIN, ESQ.,
                       P.C. a New York business entity; DOES I
                  16   through X; ROE BUSINESS ENTITIES I
                       through X,inclusive,
                  17
                                               Defendants.
                  18                                                 /

                  19                       JOINT RESPONSE TO MINUTE ORDER DATED
                                         SEPTEMBER 28. 2019 RE: PROPOSED TRIAL DATES
                  20
                               Plaintiff SHANA LEE McCART-POLLAK, in pro per, and Defendants EDWARD ETKIN
                  21
                        and LAW OFFICES OF EDWARD ETKIN, ESQ.PC (collectively referred to as "Etkin"), by and
                  22
                       through their counsel, Daniel T. Hayward, Esq., of the law offices of Bradley, Drendel & Jeanney,
                  23
                        Ltd., hereby submit the following Joint Response to the Court's Minute Order dated September 28,
                  24
                        2019, in which the Court requested that the parties propose three additional trial dates.
                  25
                               Counsel have met and herewith submit a list of three(3) agreed-upon trial dates. It is
                  26
                        expressly understood by the undersigned that the Clerk will set the trial of this matter on one ofthe
                  27
                        agreed-upon dates if possible; if not, the trial will be set at the convenience of the court's calendar.
                  28

LAW OFFICE OF                                                            -1-
  B1C\DLEY,
  nRENDEL               OurFileNo. 204373
 &.tEANNEY
 P.O. BOX I'JS?
RENO, NV 89505
 (775)335-9999
Case 2:17-cv-00042-RFB-DJA Document 100 Filed 10/04/19 Page 2 of 3
Case 2:17-cv-00042-RFB-DJA Document 100 Filed 10/04/19 Page 3 of 3
